Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This final office action is in response to the amendment filed 10/29/2021.

 Claims 1-12 are pending. Claims 1 and 9 are independent claims.

Reissue of Final Office Action sent 2/1/2022. Prior art reference Schafer (11194963) was disqualified due to a filing date after the priority date of the current invention (6/19/2019).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Hoffman (20160217343) in further view of King (20060047639) in further view of Barney (20070073748)

Regarding claim 1, Fieldman teaches a computer-implemented method for use with a tutor matching website, (0002, discloses selectively choosing a tutor based on factors) the subject matter webpage being associated with a particular subject, (0125, discloses a page for the particular subject) the method performed by at least one processor comprising the steps of: accepting the particular subject;  (0125, discloses accepting and changing a subject) 
Fieldman fails to teach the method generating footer links for a subject matter webpage, executing a related subject matter algorithm on the particular subject to generate a list of related subjects, the list comprising at least one entry identifying a related subject with a strong relationship to the particular subject:  wherein the related subject matter algorithm utilizes the training algorithm for identifying the strong relationship to the particular subject; iterating through the list comprising at least one entry and executing the related subject matter algorithm on each member of the list to generate a second list of at least one entry identifying a related subject with a strong relationship to the subject of the at least one entry:
Hoffman teaches the method generating footer links for a subject matter webpage, (0049, discloses extracting footer information and 0009, 0050, discloses looking at various semantic features including footers and boosting areas of a document over others when generating a list of related content and generating a list of related content) executing a related subject matter algorithm on the particular subject to generate a list of related subjects, (0055, discloses a training algorithm and 0057-0059, discloses retrieving a set of content items based on a received list of content) the list comprising at least one entry identifying a related subject with a strong relationship to the particular subject:  (0009, disclose identifying related content that includes similar concepts and 0006, discloses receiving a list of content items to search for similar related content items) wherein the related subject matter algorithm utilizes the training algorithm for identifying the strong relationship to the particular subject; (0055, discloses a training algorithm to generate content items specific to a user) iterating through the list comprising at least one entry and executing the related subject matter algorithm on each member of the list to generate a second list of at least one entry identifying a related subject with a strong relationship to the subject of the at least one entry: (0059-0060, discloses iterating through a list of received content items to determine semantically related concepts) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman with the teachings of Hoffman.  Doing so would allow the user to easily locate related subjects related to footnotes in an electronic document to allow the user to further document further resources for a reader to retrieve other topics or concepts the user maybe interested in.
Fieldman and Hoffman fails to teach generating a plurality of footer links corresponding to at least some of the at least one entry and the second list of at least one entry, with the each footer link corresponding to the related subject of the particular list entry; and appending the plurality of footer links to a footer of the subject matter webpage
King teaches generating a plurality of footer links corresponding to at least some of the at least one entry and the second list of at least one entry, (0186, discloses relating information to user when a user captures text from a document in a related concept or topic and 0137, 0383, 0483, discloses adding items such as footnotes to a document and generating links to develop a bibliography for generated text. The examiner interprets the first list as the user selected citation and the second list as automated system suggestions for the bibliography) with the each footer link corresponding to the related subject of the particular list entry; and appending the plurality of footer links to a footer of the subject matter webpage (0483, discloses adding items such as footnotes to a document and generating links)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman and Hoffman with the teachings of King.  Doing so would allow a list of related subjects related to a first list of subjects a user was currently viewing in a list of citations while generating a document to find related references/citations to cite in a document such as a research document.

Fieldman, Hoffman, and King fail to teach wherein the related subject matter algorithm utilizes the training algorithm for identifying the strong relationship to the particular subject of the at least one entry based on distance computations between the related subject and the subject of the at least one entry using multi-dimensional information;
Barney teaches wherein the related subject matter algorithm utilizes the training algorithm for identifying the strong relationship to the particular subject of the at least one entry based on distance computations between the related subject and the subject of the at least one entry using multi-dimensional information; (0244, discloses training a regression algorithm to recognize and statistically assess string similarities and 0245, discloses finding a list of similar patents in a subject and 0020, discloses rating and analyzing patents using relational citation analysis to determine a distance using multi-dimensional space that a patent is statistically related  and 0020-0024, discloses citation analysis and indexing a list of relevant patent documents for the user to view. and 0027, discloses using relevance analysis to identify law firms, attorneys, agents, companies, universities, researchers, inventors employees, etc.  The examiner interprets the user may select a patent document containing references and citations and using citation analysis (0022) determines a list of similar subjects of patent documents that are related to a current selected patent document containing references to other patents that are used to find relevant topics of information for the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Hoffman, and King with the teachings of Barney.  Doing so would allow the algorithms to be trained and refine the identification from different sources of content to determine further related subjects related to a first list of subjects so a user could have further resources to investigate a topic.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Hoffman (20160217343) in further view of King (20060047639) in further view of Barney (20070073748) in further view of Dettinger (20060064394)

Regarding claim 3, Fieldman, Hoffman, King, and Barney teach the method of claim 1.
Fieldman, Hoffman, King, and Barney fail to teach wherein at least one footer link is an inactive link.
   Dettinger teaches wherein the at least one footer link is an inactive link. (0037, discloses adding citation as a footnote and creating a link and 0038, discloses returning an error message that the cited document is unavailable (inactive))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Hoffman, King, and Barney with the teachings of Dettinger.  Doing so would allow a user to be provided with an error message stating that the link to a cited document containing the document inform the user that the link to the document does not exist.

Regarding claim 4, Fieldman, Hoffman, King, and Barney teach the method of claim 1.    
Fieldman, Hoffman, King, and Barney fail to teach wherein the at least one footer link is appended to the footer of the subject matter webpage in the order that it was processed.
	Dettinger teaches wherein the at least one footer link is appended to the footer of the subject matter webpage in the order that it was processed. (0037, discloses adding citations as footnotes and adding the citation to the document. The examiner interprets as each citation is processed, links are added to the document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Hoffman, King, and Barney with the teachings of Dettinger.  Doing so would allow a user to be view the already added links to remote documents to determine by the user that further links to other citations may need to be included by allowing the user to view the links to the documents as they are added.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Hoffman (20160217343) in further view of King (20060047639) in further view of Barney (20070073748) in further view of Nielsen (6199071)

Regarding claim 2, Fieldman, Hoffman, King, and Barney teach the method of claim 1.    
Fieldman, Hoffman, King, and Barney fail to teach wherein the at least one footer link points to an internal webpage.
Nielsen teach wherein the at least one footer link points to an internal webpage. (Column 9, 5-15, discloses an internal link to the base document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Hoffman, King, and Barney with the teachings of Nielsen.  Doing so would allow a user more user friendly navigation within a webpage to depict the most relevant pages the user is interested within the user’s website.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Hoffman (20160217343) in further view of King (20060047639) in further view of Barney (20070073748) in further view of Rollins (20120072422)

Regarding claim 5, Fieldman, Hoffman, King, and Barney teach the method of claim 1.
Fieldman, Hoffman, King, and Barney fail to teach wherein the at least one footer link is appended to the footer of the subject matter webpage in an alphabetical order.
 Rollins teaches wherein the at least one footer link is appended to the footer of the subject matter webpage in an alphabetical order. (0004, discloses citations as footnotes and 0015, discloses links to citation data and 0120, discloses grouping references by alphabetical order by default)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Hoffman, King, and Barney with the teachings of Rollins.  Doing so would allow a user to view the links in an arranged order presented to the user allowing the user to easily navigate the citations and view the relevant reference documents.

Regarding claim 6, Fieldman, Hoffman, King, and Barney teach the method of claim 1.  Fieldman, Hoffman, King, and Barney fail to teach wherein at least one footer link is appended to the footer of the subject matter webpage in an order based on a relatedness index returned by the related subject matter algorithm.
Rollins teaches wherein at least one footer link is appended to the footer of the subject matter webpage in an order based on a relatedness index returned by the related subject matter algorithm. (0072, discloses searching for related citations and selecting a citation to insert into the footnote)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Hoffman, King, and Barney with the teachings of Rollins.  Doing so would allow a user to view the links in an arranged order presented to the user allowing the user to easily navigate the citations and view the relevant reference documents.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Hoffman (20160217343) in further view of King (20060047639) in further view of Barney (20070073748) further view of Sanchez (20180032874)

Regarding claim 7, Fieldman, Hoffman, King, and Barney teaches the method of claim 1. 
Fieldman, Hoffman, King, and Barney fail to teach wherein the related subject matter algorithm is a document embedding algorithm.
Sanchez teaches wherein the related subject matter algorithm is a document embedding algorithm. (0032 and para. 7 of the applicant’s specification disclose word2vec document embedding algorithm to determine a topic)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Hoffman, King, and Barney with the teachings of Sanchez.  Doing so would allow a user to view related subject matter related to a subject the user is interested in by using a document embedding algorithm to classify and label data that is related to the particular subject and return related subject matter to the user.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Hoffman (20160217343) in further view of King (20060047639) in further view of Barney (20070073748) further view of Sanchez (20180032874) in further view of Bettersworth (20170031894)

Regarding claim 8, Fieldman, Hoffman, King, Barney, and Sanchez teach the method of claim 7.
Fieldman, Hoffman, King, Barney, and Sanchez fail to teach wherein the related subject matter algorithm is selected from the group consisting of word2vec, doc2vec or GloVe.
 Bettersworth teaches wherein the related subject matter algorithm is selected from the group consisting of word2vec, doc2vec or GloVe. (0027, discloses selecting from the three document embedding algorithms)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Hoffman, King, Barney and Sanchez with the teachings of Bettersworth.  Doing so would allow a user to view related subject matter related to a subject the user is interested in by allowing the user to choose a document embedding algorithm to create vectors to subjects that are related.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Canning (20060026593) in further view of Barney (20070073748) in further view of Franceschini (20170161279) in further view of Miles (6125340) 


Regarding claim 9, Fieldman teaches a computer-implemented method for use with a tutor matching website, (0002, discloses facilitating tutors with tutees)
Fieldman fails to teach the method generating a list of previously answered related questions in response to a user entering a new question,  the new question being associated with a particular subject, the method performed by at least one processor comprising the steps of: accepting the new question;  constructing a custom answered question page; parsing the question to determine a primary subject; retrieving one or more previously answered questions corresponding to the related subject; appending the one or more previously answered questions to the custom answered question page and determining if the present list entry is the last in the list of related subjects; iterating through the list of related subjects;  determining the present list entry is the last in the list of related subjects; and presenting a custom answered question page to the user for the present list entry which is the last in the list of related subjects.
Canning teaches the method generating a list of previously answered related questions in response to a user entering a new question, (0082-0083, Fig. 7, 706 and 0046, discloses posting component 206 may display to a user requesting to enter the question to a page and return similar questions that have been answered) the new question being associated with a particular subject, the method performed by at least one processor comprising the steps of: accepting the new question;  (0047-0048, discloses a search engine receiving/accepting a question in a subject of a post and 0082, discloses the facility 202 accepting the question and finding a post that answered questions) constructing a custom answered question page;  (0084, discloses transmitting a page displaying a list of discussion threads containing similar question posts that have been answered.  The examiner interprets as a custom answer page); parsing the question to determine a primary subject; (0083-0084, discloses facility 202 searches similar questions in a discussion thread.  One of ordinary skill in the art would recognize that parsing a question is well known and recognized in the art.) retrieving one or more previously answered questions corresponding to the related subject; (0046, discloses the user asking a question and returning similar questions that have been answered and 0047, discloses search engine receives a subject of a post and generates a list of previous threads with answers (0046)) appending the one or more previously answered questions to the custom answered question page (0084, discloses returning a custom answer page that displays similar questions that have been asked and answered. The page may contain a text area where the user can refine the question.  The examiner interprets as a custom answer page where previously answered questions are appended to) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman with the teachings of Canning.  Doing so would allow the user to view similar already answered questions that a user may and display the results to the user automatically and quickly without the user needing assistance from an administrator of a system.
Fieldman and Canning fail to teach wherein the related subject matter algorithm utilizes the training algorithm for identifying the strong relationship to the particular subject; wherein the related subject matter algorithm utilizes the training algorithm for identifying the strong relationship to the particular subject of the at least one entry based on distance computations between the related subject and the subject of the at least one entry using multi-dimensional information;
Barney teaches wherein the related subject matter algorithm utilizes the training algorithm for identifying the strong relationship to the particular subject of the at least one entry based on distance computations between the related subject and the subject of the at least one entry using multi-dimensional information; (0244, discloses training a regression algorithm to recognize and statistically assess string similarities and 0245, discloses finding a list of similar patents in a subject and 0020, discloses rating and analyzing patents using relational citation analysis to determine a distance using multi-dimensional space that a patent is statistically related  and 0020-0024, discloses citation analysis and indexing a list of relevant patent documents for the user to view. and 0027, discloses using relevance analysis to identify law firms, attorneys, agents, companies, universities, researchers, inventors employees, etc.  The examiner interprets the user may select a patent document containing references and citations and using citation analysis (0022) determines a list of similar subjects of patent documents that are related to a current selected patent document containing references to other patents that are used to find relevant topics of information for the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman and Canning with the teachings of Barney.  Doing so would allow the algorithms to be trained and refine the identification from different sources of content to determine further related subjects related to a first list of subjects so a user could have further resources to investigate a topic.
Fieldman, Canning, and Barney fail to teach wherein the related subject matter algorithm utilizes a training algorithm to determine relationships among the related subjects used to create the list of the related subjects:
Franceschini teach wherein the related subject matter algorithm utilizes a training algorithm to determine relationships among the related subjects used to create the list of the related subjects: (0003, discloses analyzing the user’s written content and present related concepts with inter-relations (among the related subjects) to provide a recommended list of concepts for adding links or a recommended list of related concepts and a recommended list of related concepts within a specific area of relatedness with content suggestion and topics generated based on what is written and 0009, discloses displaying concepts and their inter-relations and 0053, discloses linking the concepts to a specific area and 0078, discloses a user selecting a concept and identifying one or more concepts that maybe of interest that are related to the selected concept and Fig. 4, 406, 0046, 0067, 0077, discloses using machine learning or natural language processing which is trained using examples Fig. 3, 0062-003,discloses generating vectors using neural networks 306, matrix formulation method 307, concept sequences 308 and training input comprising concept sequences) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, and Barney with the teachings of Franceschini.  Doing so would allow the algorithms to be trained and refine the identification from different sources of content to determine further related subjects related to a first list of subjects so a user could have further resources to investigate a topic.
Fieldman, Canning, Barney, and Franceschini fail to teach and determining if the present list entry is the last in the list of related subjects; iterating through the list of related subjects; determining the present list entry is the last in the list of related subjects; and presenting a custom answered question page to the user for the present list entry which is the last in the list of related subjects.
Miles teaches and determining if the present list entry is the last in the list of related subjects; iterating through the list of related subjects; (Column 6 54-56, discloses an iterative loop to collect data about each item of evidence) determining the present list entry is the last in the list of related subjects; (Column 6 5-10, discloses determining the last item of evidence in the list of items) and presenting a custom answered question page to the user for the present list entry which is the last in the list of related subjects. (Fig. 17 and Column 6 10-21, discloses a parsing routine to determine who found the evidence, what the evidence is, when the evidence was found, how the evidence is related that generates a statement about the item of evidence that is presented to the user.  The examiner interprets as a custom answered question page for each item of evidence including the last item of evidence)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, Barney, and Franceschini with the teachings of Miles.  Doing so would allow a list of topics to be addressed by iterating through the list of topics suggested based on an initial topic selected by the user and present an answer related to the topic to answer a question to the user how the topic relates to the user’s initial topic selection.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Canning (20060026593) in further view of Barney (20070073748) in further view of Franceschini (20170161279) in further view of Miles (6125340) in further view of Berajawala (20160098477) 

Regarding claim 10, Fieldman, Canning, Barney, Franceschini, and Miles teach the method of claim 9.
Fieldman, Canning, Barney, Franceschini, and Miles fail to teach wherein the step of executing generates a relevance index for the at least one entry identifying a related subject,
Canning teaches wherein the step of executing generates a relevance index for the at least one entry identifying a related subject, (0047, discloses the user may enter a subject of a post and a question and searches existing posts of the same subject and uses (0049) rating component to rate the discussion threads to display to the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, Barney, Franceschini, and Miles with the teachings of Canning.  Doing so would allow the subject of a question to be determined and compared to similar subjects in order to determine and display to the user other related questions in a subject matter that may have been previously answered to display to the user an answer immediately upon typing in the question.
Fieldman, Canning, Barney, Franceschini, and Miles fail to teach and wherein the step of appending utilizes the relevance index when appending the one or more previously answered questions to the custom answered question page so that the previously questions corresponding to a most relevant subject are placed at a top portion of the custom answered question page.
Berajawala teaches and wherein the step of appending utilizes the relevance index when appending the one or more previously answered questions to the custom answered question page so that the previously questions corresponding to a most relevant subject are placed at a top portion of the custom answered question page. (Fig. 5C and 0086, discloses a ranked ordered listing based on a topic (0045))
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, Barney, Franceschini, and Miles with the teachings of Berajawala.  Doing so would allow the subject of a question to be determined and compared to similar subjects in order to determine and display to the user other related questions in a subject matter that may have been previously answered to display to the user an answer immediately upon typing in the question.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654)) in further view of Canning (20060026593) in further view of Barney (20070073748) in further view of Franceschini (20170161279) in further view of Miles (6125340) in further view of Sanchez (20180032874)

Regarding claim 11, Fieldman, Canning, Barney, Franceschini, and Miles teach the method of claim 9 
Fieldman, Canning, Barney, Franceschini, and Miles fail to teach wherein the related subject matter algorithm is a document embedding algorithm.
Sanchez teaches wherein the related subject matter algorithm is a document embedding algorithm. (0032 and para. 7 of the applicant’s specification disclose word2vec document embedding algorithm to determine a topic)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, Barney, Franceschini, and Miles with the teachings of Sanchez.  Doing so would allow a user to view related subject matter related to a subject the user is interested in by using a document embedding algorithm to classify and label data that is related to the particular subject and return related subject matter to the user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman (20160042654) in further view of Canning (20060026593) in further view of Barney (20070073748) in further view of Franceschini (20170161279) in further view of Miles (6125340) in further view of Sanchez (20180032874) in further view of Bettersworth (20170031894)

Regarding claim 12, Fieldman, Canning, Barney, Franceschini, Miles, and Sanchez teach the method of claim 11.
Fieldman, Canning, Barney, Franceschini, Miles, and Sanchez fail to teach wherein the related subject matter algorithm is selected from the group consisting of word2vec, doc2vec or GloVe.
 Bettersworth teaches wherein the related subject matter algorithm is selected from the group consisting of word2vec, doc2vec or GloVe. (0027, discloses selecting from the three document embedding algorithms)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Fieldman, Canning, Barney, Franceschini, Miles, and Sanchez with the teachings of Bettersworth.  Doing so would allow a user to view related subject matter related to a subject the user is interested in by allowing the user to choose a document embedding algorithm to create vectors to subjects that are related.






Response to Arguments

Applicant’s arguments, see Remarks, filed 10/29/2021, with respect to the rejection(s) of (claim(s) 1) made in view of Fieldman in further view of Dettinger in further view of Knapp in further view of Schafer, and claim(s) 9) Fieldman in further view of Canning in further view of Schafer in further view of Franceschini in further view of Miles have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection (claim 1) made in view of Fieldman (20160042654) in further view of Hoffman (20160217343) in further view of King (20060047639) in further view of Barney (20070073748) and (claim 9) Fieldman (20160042654) in further view of Canning (20060026593) in further view of Barney (20070073748) in further view of Franceschini (20170161279) in further view of Miles (6125340)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN GOLDEN/
Examiner, Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144